Citation Nr: 0334400	
Decision Date: 12/10/03    Archive Date: 12/16/03

DOCKET NO.  02-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Entitlement to service connection for a cardiovascular 
disability to include hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran (appellant) served on active duty from September 
1964 to July 1966.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. §3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The Board notes that the record reflects that the veteran 
applied for disability benefits from the Social Security 
Administration (SSA).  There is in the file a Notice of Award 
letter which was received at the RO in February 1999.  An 
attempt to secure records from SSA has not been made. Thus, 
the Board finds that additional evidentiary development is 
indicated.  Records from that agency, medical and otherwise, 
must be obtained by the RO.    

The requisition and consideration of all available medical 
records that are clearly relevant to an issue on appeal is 
necessary for the adjudication of the case. Decisions of the 
Board must be based on all of the evidence that is known to 
be available. 38 U.S.C.A. §§ 5103(a), 7104(a) (West 2002); 
see also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained).  The section 5103(a) assistance 
obligation is particularly applicable to records which are 
known to be in the possession of the Federal Government, such 
as SSA records.  See Counts v. Brown, 6 Vet. App. 473 (1994); 
see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (in 
deciding a claim for an increased rating, SSA's decision is 
"pertinent" to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992).  Since the records 
in the possession of SSA could show treatment relating to the 
disability at issue here within the presumptive period after 
service, the Board must secure these records.  

In view of the above, the case is hereby REMANDED to the RO 
for the following development:


1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  The RO should ask the veteran 
to provide information regarding all 
medical treatment for the disability at 
issue here that has not already been made 
part of the record.  The RO should assist 
the veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2003).  If records 
sought are not obtained, the RO should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.  Once 
obtained, all records must be permanently 
associated with the claims folder.

2. The RO should also obtain and 
associate with the claims file copies of 
the veteran's claim for disability 
benefits from the SSA, and copies of all 
records associated with his claims to 
include any medical records submitted, or 
utilized, in support of his claim.  

3.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2003); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  When the above development has been 
properly completed, the RO must ensure 
that all due process has been afforded 
the veteran, to include the scheduling of 
the veteran for a VA examination with a 
request for an opinion, should this be 
deemed necessary.  Then, the issue on 
appeal should be readjudicated by the RO.   
To the extent that the determination 
remains adverse to the veteran, he and 
his representative should be issued a 
supplemental statement of the case, which 
includes all relevant laws and 
regulations, and afforded a reasonable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

